Title: John Adams to Tristram Dalton, 26 May 1786
From: Adams, John
To: Dalton, Tristram


          
            
              Dear Sir
            
            

              

              May 26. 1786—
            
          

          Your favour of Jan: 23. like all your other Letters, contains
            valuable information & Judicious reflections—
          The time is now come, when the affairs of the United states must
            take a turn for the better or become much worse—The Impost I presume is granted to
            Congress by this time. I only wish it were 20 pr. Cent
            instead of 5—indeed if 40. were necessary, to pay the Compleat interest of the national
            Debt & a portion of the Capital Annually, I would give my Voice for carrying it
            on—The great error & misfortune of our Country, is exessive Importation from
            Abroad, and nothing will ever correct it, but Prohibitions or Duties yhe Latter should
            be adopted while we have a debt to pay, and the former when it shall be all paid, large
            Imposts upon Importations, would immediately increase the Industry of the people
            & produce a Circulation among themselves, which would change the face of all
            things—Is it not a shame that Iron, steel, anchors, Nails should be imported into the
            United States, nay hemp & Duck & Cordage should be prohibited, but from
            other states, The United states could form a Commerce with each other that would soon
            render the trade of Europe unnecessary,—The Gentlemen in England are universally turning
            their Thoughts to schemes for rendering themselves independant of the U.S in all
            things—nothing is more probable popular than any project for making any
            article from America—Rice, Indigo. Corn, ships, oil &c unnecessary—and if we do
            not turn the tables upon them, we shall soon be more dependent on them than ever we
            were, I don’t mean in Government—for I am sure they would not now accept of the
            Government of the U. states if we should offer it unwise as they are they are not now
            such fools, knowing as they do that we could throw them off again whenever we
            pleased
          The Disposition in this Country towards us is
              uncertainiversally hostile, at least as much as it is to france,
            and I think more it would be very easy to produce a War between the two Countries, low
            as their Revenues and spirits are—But every Man of Honour & Humanity would
            endeavour, by all fair means to avoid such an Extremity—it is not however to avoid a
            War, but to preserve our own public faith and private Justice, to improve our own
            Commerce and a general Credit, & Circulation, that I wish all the Laws repealed
            which now subsist against the tories, and the recovery of British Debts contrary to the
            Treaty—never was a more impolitick thing done than these Laws. I wish I could say it if
            not dishonest—if these laws were repealed all America would feel the benifit of it—The
            Debtors themselves would be better off. Their Creditors in Europe would immediately be
            contriving schemes & employing Capital, to enable their Debtors to pay them
            & to live—The Corn trade would revive & even oil stand a Chance to be
            admitted as well as the west India Islands opened, at least these are my opinions—at
            present there is no circulation, the Property of the Country is in Chains, and every
            American House both in England & the U.S. is looked upon with Pity, Detestation
            or Horror—Every Man in England who is known to be much connected in American trade,
            whether American or Englishman—whether there or here finds all Warehouses shut against
            him—The Gamblers at Brookiss & the Gentry on the high Way are not more
            avoided—
          I have let my pen run with freedom but Sincerity—I know the
            Unpopularity of the subject, and expect a Clamour—but while I think the honour, Justice,
            wealth Grandeur, & Glory of my Country all concerned, I will not dread unmeaning
            noise or malicious Envy— Yours.
          
            
              J A
            
          
        